Citation Nr: 1536685	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss disability for the period from March 21, 2005, to October 20, 2011.


[The issue of entitlement to service connection for sleep apnea, claimed as secondary to service connected posttraumatic stress disorder will be the subject of a separate Board decision.]


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in St. Louis, Missouri.  In this decision the RO granted service connection for bilateral hearing loss disability and assigned a 10 percent rating from March 21, 2005, to October 20, 2011.  The RO also assigned a 30 percent rating from bilateral hearing loss disability from October 20, 2011, and granted service connection for tinnitus assigning a 10 percent rating from March 21, 2005.  

It is clear from the Notice of Disagreement filed in July 2012, substantive appeal filed in November 2013, and November 2013 letter from the Veteran's representative that they are only appealing the denial of a compensable rating for bilateral hearing loss disability from March 21, 2005, to October 20, 2011.  That is, neither the Veteran nor his representative have expressed disagreement with the 30 percent rating from October 20, 2011; rather, they assert only that he is entitled to the 30 percent rating beginning March 21, 2005.  Consequently, the issue of entitlement to a rating in excess of 30 percent for bilateral hearing loss disability from October 20, 2011, is not presently on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDING OF FACT

The Veteran's hearing acuity is not shown to have been worse than Level I in the right ear and Level I in the left ear at any point from March 21, 2005, to October 20, 2011.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met at any point from March 21, 2005, to October 20, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Since the appellate issue in this appeal (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in March 2005), another VCAA notice is not required. VAOPGCPREC 8-2003.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and private treatment records.  In addition, the appellant was provided with a VA audiology examination in July 2005.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report on file contain sufficient findings with which to properly evaluate the appellant's service-connected bilateral hearing loss disability and is thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report contains the findings necessary to evaluate the appellant's bilateral hearing loss disability under the applicable rating criteria. 

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2015).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2015).  

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2015).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2015).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2015).

If the puretone threshold in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2015).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2015).

The assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

In the instant case, VA audiology examination findings in July 2005 revealed that the pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 15, 30 and 40 decibels in the right ear and 10, 25, 65 and 65 decibels in the left ear.  The average puretone threshold in the right ear was 24 decibels and the left ear was 41 decibels.  Maryland CNC speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  Under Table VI, these audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Table VII.

A November 2005 private audiogram report reveals pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 10, 10, 35 and 35 decibels in the right ear and 05, 25, 65 and 60 decibels in the left ear.  The average puretone threshold in the right ear was 23 decibels and the left ear was 39 decibels.  Maryland CNC speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.  Under Table VI, these audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Table VII.

More recently, in October 2011, private audiology examination findings revealed pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 20, 25, 55 and 55 decibels in the right ear and 15, 45, 70 and 70 decibels in the left ear.  The average puretone threshold in the right ear was 39 decibels and the left ear was 50 decibels.  Maryland CNC speech recognition scores were 64 percent in the right ear and 52 percent in the left ear.  Under Table VI, these audiological findings correspond to a level V hearing in the right ear and level VII hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Under Table VII, these levels yield a 30 percent evaluation. 38 C.F.R. § 4.85, Table VII.

Consideration has been given to section 4.86 for exceptional patterns of hearing impairment, but such exceptional patterns of hearing impairment are not found in this case. 

As outlined above, audiological findings at the July 2005 VA examination approximate a 0 percent rating under VA's Rating Schedule and private audiometry findings in October 2011 approximate a 30 percent rating.  38 C.F.R. § 4.85.  The Veteran and his representative (Mr. Curry) contend that the results of the October 2011 VA examination should be retroactively applied starting from the date of the grant of service connection on March 21, 2005.  Both Mr. Curry and Ms. Kurtz questioned the accuracy of the July 2005 VA examination report, with Mr. Curry stating that those results were found to be invalid by the Court of Appeals for Veterans Claims (Court) in a July 2011 Memorandum Decision (addressing the issue of entitlement to service connection for bilateral hearing loss).  However, the Court found only that the examination report was inadequate as to the etiological opinion that was rendered.  The Court did not in any way indicate that the actual audiological findings from the July 2005 VA examination were inaccurate.  Rather, the Court specifically stated that it was not addressing any other arguments regarding the adequacy of the VA medical examination.  In addition, there is no showing from the record that the July 2005 VA examination findings are inaccurate or that the findings are inconsistent with the requirements under 38 C.F.R. § 4.85.  Also, the fact that similar audiological findings were made by a private audiologist in November 2005 supports the accuracy of the July 2005 VA audiological findings.   

Ms. Kurtz remarked in an addendum report in June 2012 that even assuming the validity of the July 2005 VA examination audiological findings, noise-induced hearing loss is most often marked by gradual deterioration and the Veteran's hearing would have gotten worse each year until 2011.  She went on to opine that it is more likely than not that the Veteran's hearing deficiency detected (in 10/11) has been present at those levels or near those levels for at least the past six years and likely longer given the Veteran's noise exposure in the 1970s.  The Board finds her statement as to a gradual deterioration in hearing over the years from 2005 to 2011 inconsistent with her opinion that the Veteran's hearing has more or less remained at the 30 percent level from 2005 to 2011.  Moreover, she does not provide any clear rational for her opinion that the Veteran's hearing level has essentially remained at the 30 percent level for the period from 2005 to 2011 as opposed to the 0 percent level.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

Moreover, as noted above, the Board is bound by the applicable law and regulations to mechanically apply the rating schedule to the numeric designations from audiometric test results.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  In this case, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable disability rating for hearing loss at any time prior to October 20, 2011.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss disability.  In terms of daily life, the VA examination reports specifically address the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). These reports, in addition to statements from the Veteran, his wife and sister-in-law, are consistent in showing that he has hearing problems, particularly in noisy settings, that leads to miscommunication and misunderstandings when conversing with others.  Such effects, while impairing, do not take the Veteran's case outside the norm as to warrant consideration of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of this disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-6 (2008).

Finally, the evidence does not reflect that the Veteran's bilateral hearing loss disability causes unemployability.  Rather, the evidence shows that the reason the Veteran did not seek treatment earlier for his hearing problem was because he felt he was able to manage socially and occupationally with his hearing loss.  See private audiological report dated in October 2011.  This report notes that he worked for 30 years as a barber and for the postal service.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's bilateral hearing loss disability do not more nearly approximate the criteria for a compensable rating at any point from March 21, 2005, to October 20, 2011.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a compensable rating for bilateral hearing loss disability prior to October 20, 2011, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a rating in excess of 0 percent for bilateral hearing loss disability for the period from March 21, 2005, to October 20, 2011, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


